Citation Nr: 1640621	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of service connection for a left knee replacement.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1974 to April 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO severed service connection for a left knee replacement.  

In July 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. Both before and after the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO granted service connection for a left knee replacement assigned an initial 30 percent disability rating, effective March 15, 2010, the date of receipt of the claim.

2.  In May 2011, the RO notified the appellant of the proposal to sever service connection for his left knee replacement.

3.  In an August 2011 rating decision, the RO implemented the severance of service connection for a left knee replacement, effective November 1, 2011.  

4.  The June 2010 rating decision contained undebatable errors of fact which, had they not been made, would have led to a materially different outcome.  Current evidence establishes that service connection for a left knee replacement is clearly erroneous.



CONCLUSION OF LAW

The June 2010 rating decision granting service connection for a left knee replacement was clearly and unmistakably erroneous, and the severance of service connection was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Board finds that the VCAA does not apply to the matter currently at issue, as it involves the propriety of severance of service connection, requiring application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002). 


Background

At the appellant's March 1974 military enlistment medical examination, it was noted that he had a history of left knee surgery in May 1970.  X-ray studies showed moderately severe degenerative changes in the left knee, and a physical examination showed a left knee scar.  After a March 1974 orthopedic consultation conducted in connection with the enlistment examination, the appellant was found to be acceptable for enlistment and assigned a "PULHES" profile of "1" in the categories of Physical Capacity and Stamina (P), Upper Extremities (U), Hearing and Ears (H), Eyes (E), and Psychiatric Condition (S).  He was assigned a profile of "2" in the Lower Extremities (L) category.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of medical fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The Veteran's service treatment records show that he sought treatment after he twisted his left knee in April 1974.  The diagnosis was a strain.  

In March 1975, the appellant was seen for left knee pain, and x-rays revealed degenerative arthritis.  He was placed on a temporary profile of "3" in the "L" category for early posttraumatic arthritis and referred for physical therapy.  

In March 1976, the appellant was examined in the orthopedic clinic.  The examiner noted that the appellant had degenerative arthritis of the medial compartment of the left knee, secondary to an old meniscal injury and medial meniscectomy in 1970.  The impression was moderate left knee traumatic and degenerative arthritis.  He was placed on a permanent L3 profile and referred for physical therapy.

At his March 1976 separation examination, it was noted that the appellant was on a permanent L3 profile for arthritis of the left knee.  

In June 1976, the appellant submitted an original application for VA compensation benefits, seeking service connection for a left knee disability.  

In connection with the claim, the appellant was scheduled for a VA medical examination to be held in July 1976, but he failed to report without explanation.  In a July 1976 rating decision, the RO denied the claim, noting the appellant's failure to report for the examination.  See 38 C.F.R. § 3.655 (regarding the consequences for failing to report for a VA medical examination without good cause).  The appellant was notified of the RO's determination in a July 1976 letter, but he did not respond.  

In March 2010, the appellant submitted a request to reopen his claim for service connection for a left knee disability.  He acknowledged that his claim had been previously denied due to his failure to report for a VA medical examination and indicated that he was now ready and willing to report for such an examination.  

In a March 2010 letter, the RO advised the appellant of the information and evidence needed to substantiate a claim of service connection and asked that he submit or identify that evidence, including "any" records related to his claimed condition from doctors, hospitals, medical facilities, physical therapy records, and surgical reports.  

During the following month, the appellant provided a February 2010 letter from Dr. T.S., a private doctor of osteopathic medicine.  In that letter, Dr. T.S. indicated that "[b]ased on my understanding of [the appellant's] current medical condition and past history of an injury that occurred to the left knee while in the military in the 1970s, I believe it is likely that the problems he sustained during that injury has [sic] led to numerous clinical problems, altered gait and pain."  

The appellant also submitted copies of selected clinical records from Dr. T.S., dated from October to November 2004.  In pertinent part, these records show that, in November 2004, Dr. T.S. noted that he would consider referring him for bilateral knee replacements after his return from vacation.  

The appellant was afforded a VA medical examination in connection with his claim in May 2010.  At the examination, he acknowledged a pre-service history of a left knee injury, which had required surgery in 1970.  He indicated that he had re-injured his left knee in service and claimed to have "had problems on and off with his knee since the re-injury," including crepitus, decreased motion, and buckling.  He stated that, following multiple falls, he finally elected to have knee replacement surgery in December of 2008.  After examining the appellant, considering his reported medical history, and reviewing the available record, the examiner concluded that it was at least as likely as not that the appellant's preexisting left knee disability had been permanently aggravated in service beyond the natural progression of the disease.  The examiner, however, indicated that she was unable to determine whether the osteoarthritis shown in service was a progression of the preexisting injury or a result of the in-service injury without resorting to mere speculation.  

Based on this record, in a June 2010 rating decision, the RO granted service connection for left knee replacement and assigned an initial 30 percent disability rating, effective March 15, 2010, which was the date of receipt of the appellant's request to reopen.

During the following month, the appellant submitted additional claims for service connection for right knee, back, and pelvic disabilities, which he claimed were secondary to his service-connected left knee replacement.  

In connection with his claim, the appellant was afforded a VA medical examination in November 2010 at which he claimed that he had gradually developed secondary right knee and back/pelvic conditions as a result of trying to spare his left knee.  After examining the appellant and reviewing the available record, the examiner concluded that it was at least as likely as not that the appellant's right knee, back, and hip conditions were related to, caused by, or a result, of his left knee condition and walking to favor his left knee.  She further indicated, however, that the appellant's disabilities could be related to his morbid obesity.

Thereafter, additional records submitted by the appellant in support of his new claims were associated with the record.  In pertinent part, these records include a September 2010 letter from Dr. T.S., who indicated that the appellant had a history of a left total knee replacement in the past with "direct worsening of his right knee in the interim timeframe."  Dr. T.S. indicated that "there is a causal relationship between left knee and now his worsening right knee pain."

The additional records submitted also included clinical records from Dr. T.S. dated from July 2004 to January 2008.  In pertinent part, these records show that, in October 2004 and November 2004, the appellant was seen for bilateral knee pain.  His medical history was significant for morbid obesity.  It was noted that the appellant was required to walk quite a bit at work on concrete floors and that such walking exacerbated his knee problems.  The appellant requested a note for his employer allowing him to limit his activities, which Dr. T.S. provided.  The assessment was bilateral severe medial compartment osteoarthritis.  Dr. T.S. noted that the appellant was trying to delay knee replacement surgery as long as possible.  

In December 2004, the appellant was seen by Dr. T.S. for a worker's compensation evaluation after he fell and injured his left knee at work while descending a spiral steel staircase.  The assessment was left knee effusion and contusion.  During a follow-up later that month, the appellant reported that, since his December 2004 injury, he had again fallen on two occasions and that it was now almost impossible for him to bear weight.  The assessment was left knee instability and trauma, status post work-related fall.  The appellant was referred to orthopedics for further evaluation.  On examination in January 2005, Dr. T.S. assessed the appellant as having "[l]eft knee pain and instability which is new, and related to his work related injury" in December 2004 and an underlying history of osteoarthritis.  

On examination in October 2005, Dr. T.S. noted that the appellant was being followed for "his ongoing left knee pain and instability.  This is work related.  Initial injury occurred [in December 2004]."  Dr. T.S. indicated that he would dictate a letter to the Office of Worker's Compensation "stating the necessity to proceed with a total knee arthroplasty on the left."  In December 2006, Dr. T.S. noted that the appellant had been approved for his left knee total arthroplasty.  He indicated that "[t]his is work comp related."  The assessment was severe disabling degenerative arthritis involving the left knee.  

In May 2007, Dr. T.S. noted that the appellant had sustained a worker's compensation injury in December 2004, including left knee pain, instability, and contusion.  He noted that "[d]egenerative traumatic arthritis condition has developed" and that he had sent several letters to this effect to the worker's compensation office.  In June 2007, Dr. T.S. noted that the appellant's history was notable for "traumatic, degenerative, arthritic injury which occurred [in December 2004] at work" and that he was awaiting worker's compensation approval for a left total knee arthroplasty.  The appellant indicated that he may have to call his elected representative in connection with his claim for worker's compensation benefits.  In July 2007, Dr. T.S. noted that the appellant had worker's compensation-related traumatic arthritis involving the left knee.  The assessment was "[p]ermant [sic] aggravated progressively worsening irreversible change to left knee related traumatic work-related injury" in December 2004.  

In August 2007, Dr. T.S. noted that the appellant continued to have left knee pain, instability, and decreased function related to the traumatic arthritic change following the work-related accident.  The assessment was "permanent aggravated progressively worsening irreversible change to the left knee work related injury."  Later that month, Dr. T.S. noted that the appellant "continues to battle with work comp concerning his left knee injury."  He noted that the appellant's worker's compensation paperwork file was "about 2 inches thick."  In October 2007, the appellant was assessed as having "left knee pain instability and now compensatory right knee pain.  This is all work related from [December 2004]."

In January 2008, Dr. T.S. noted that the appellant had undergone a December 2007 evaluation by Dr. B., "a physician provided through work comp."  He noted that Dr. B. had concluded that the appellant's current medical condition of severe degenerative arthritis of the left knee was not causally related to the job incident of December 2004 and that the appellant's left total knee arthroplasty surgery is not related to the December 2004 injury and should not be authorized for the work-related condition.  Dr. T.S. noted that "I am in disagreement with this statement.  I think that there is a very strong cause and affect relationship between the accident that occurred [in December 2004] and the appellant's current pain, instability, and loss of function.  The assessment was left knee pain and instability, work related.  Dr. T.S. indicated that it was his opinion that the appellant still needed a left total knee arthroplasty and that it was related to the injury that occurred in December 2004.  Dr. T.S. also noted that the appellant's worker's compensation claim would now go to a third party.  

In May 2009, Dr. T.S. noted that the appellant had undergone a left total knee replacement in December 2008.  He noted that the appellant needed him to respond to a letter that he had received related to his worker's compensation litigation.  Specifically, a hearing officer had determined that the evidence Dr. T.S. had provided was insufficient to establish that a left knee ligament tear identified on a June 2008 MRI was causally related to the appellant's December 2004 work injury.  Dr. T.S. indicated that he would provide a letter addressing these concerns.  

In April 2011, the RO requested an additional medical opinion based on the newly received clinical records.  After examining the complete record, a VA physician concluded that that the appellant's left knee disability (degenerative changes, status post meniscal tear), which had preexisted service had not been aggravated in service, including as a result of the in-service twist/strain injury.  The examiner noted that, according to evidence contained in service medical records, the appellant's in-service injuries were relatively mild, self-limited, and required simple medical treatment (no surgery or narcotics) and limitation of duties, but allowed completion of the appellant's required service obligation with no disability severance pay and no bar or limitation to possible future enlistment.  As a result, he indicated that the in-service knee issues were temporary aggravations of the underlying, preexisting knee condition.  The examiner explained that the change in opinion from the May 2010 VA examination was the result of the newly received knowledge and clinical records showing a subsequent injury, which were omitted at the time of the prior examination.  It was not the result of a difference of opinion from the original examiner.  The VA physician further noted that the newly received records provided abundant evidence that the appellant and his physician "devoted considerable effort" over a number of years to securing workplace compensation from the December 2004 on-the-job injury.  The VA physician noted that these records were conspicuously negative for any mention of an in-service injury and totally attributed the appellant's knee condition to the December 2004 injury.  The examiner clearly indicated that the appellant's left knee replacement was not due to the injury sustained in service.  Rather, he noted that the appellant's clinical records "make it very clear" that during the course of applying for workplace compensation to pay for that total knee arthroplasty, there was no component of in-service injury residuals, even in part. 

In a May 2011 rating decision, after setting forth all material facts and reasons, the RO proposed to sever service connection for the appellant's left knee replacement.  In a May 2011 letter, the appellant was notified of the proposed severance and afforded a period of sixty days in which to submit evidence and request a hearing.  The appellant did not respond, and in an August 2011 rating decision, the RO implemented the severance of service connection for the left knee replacement, effective November 1, 2011.  

The appellant appealed the RO's determination.  In an October 2013 statement, the appellant claimed that he had not reported his worker's compensation injury to the VA examiner in May 2010 because Dr. W. "made it clear that the injury was a pre-existing injury, so I assumed that it wasn't relevant to my case with the VA."  

In support of his contention in this regard, the appellant submitted an April 2008 Independent Medical Examination completed by Dr. W, an orthopedic surgeon who had examined the appellant in March 2008 in connection with his December 2004 worker's compensation claim.  At that time, Dr. W. noted that the appellant had a history of an open meniscectomy at the age of 17 after which he reportedly did "very well" until 2000, when he started to notice a gradual onset of pain and swelling in the left knee.  Dr. W. noted that the appellant then sustained a contusion to the left knee in December 2004, when he struck the infrapatellar area on a steel step at work.  The appellant failed to improve with conservative management, and a total knee replacement was recommended.  Dr. W. noted that the appellant had previously undergone an Independent Medical Evaluation by Dr. B., who had concluded that the need for a total knee replacement was not related to the December 2004 injury.  In addition, another physician had performed an Independent Medical File Review and noted that the appellant had undergone an open meniscectomy 38 years earlier.  As a result, that physician was also of the opinion that the recommended knee replacement was due to that preexisting condition and not the work injury in question.  Dr. W. noted that on the other hand, both Dr. T.S., as well as another physician (Dr. D.) had concluded that the appellant's current left knee problem was the result of the December 2004 work injury.  On examination, the appellant weight was measured as 330 pounds.  The diagnoses were status-post arthrotomy and medial meniscectomy, left knee, at age 17; posttraumatic arthritis of the medial joint space, left knee; and contusion, left knee.

Dr. W. concluded that the only injury sustained by the appellant at work in December 2004 was a severe contusion to the knee which had not led to the need for a total knee replacement.  Rather, he explained that individuals such as the appellant who had had open arthrotomies in their teenage years and early 20's "almost invariably" developed the changes noted by the appellant by the time they were in their 40's or 50's and that there was nothing in the appellant's presentation or history that was unexpected or that would have required an intervening injury.  As a result, he concluded that the requested total left knee arthroplasty was not related to the work incident of December 2004.  

In July 2015, the appellant submitted a June 2015 memorandum from Dr. C.B., who indicated that he had reviewed the records and performed "a clinical physical interview to asses [sic] his left injury as it relates to his service."  In the memorandum, Dr. C.B indicated that he disagreed with the VA examiner's determination that the appellant's left knee disability had not been aggravated during service.  He noted that the appellant had sustained a left knee twisting injury in 1974, which likely caused a lateral compartment injury "as twisting injuries are know [sic] to injury [sic] knees."  He further reasoned that the appellant "did not enetr [sic] with a profile thus he [sic] knee worsened."  Dr. C.B. indicated that it was his opinion that the appellant had medial compartment damage likely due to his pre-service meniscal surgery and then sustained additional lateral compartment damage as a result of the in-service twisting injury.  He indicated that it was his opinion that, but for that damage, he would not have such severe left knee degenerative joint disease.  

At his July 2016 Board hearing, the appellant argued that the additional records from Dr. T.S. only revealed that he "suffered an exacerbation of knee symptoms" in December 2004 following his work-related injury.  Transcript at page 6.  The appellant's representative emphasized that "[t]he veteran did not lie or, or omit, he never denied having any other injury to the knee."  Transcript at page 9.  The appellant testified that "I didn't try to evade or hide anything with, uh, any of this to do with workman's comp and that.  And, uh, if you read the reports in the workman's comp, they clearly state that, uh, I was denied any more workman's comp because of preexisting conditions."  Transcript at page 13.  When asked whether the examiner who had conducted the VA medical examination in May 2010 had asked him whether he had sustained any post-service knee injuries, the appellant responded, "[s]he asked me, I don't know if, I can't, I can't really recall if she asked me about specific injuries or anything... I can't, I don't recall...if I, if I, if I did or if I didn't."  Transcript at page 22.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a disability is noted upon entry into service, however, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Severance

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous" and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

With respect to procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In addition, in the advance written notice concerning a proposed severance, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10-day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(g).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997); see also Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is defined as "a very specific and rare kind of error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.


Analysis

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for a left knee replacement.  As discussed above, the RO prepared a rating proposing severance that set forth the facts and the reasons for its decision.  The RO notified the appellant of its proposal and offered him the opportunity to respond and to request a hearing.  After the appropriate time period elapsed without a response from the appellant, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  Indeed, at July 2016 Board hearing, the appellant and his representative conceded that VA had properly complied with the procedural safeguards in severing service connection for the left knee replacement.  

Rather, the appellant has contended that service connection for the left knee replacement should be restored, as his current left knee replacement is the result of in-service aggravation of a left knee disability which had preexisted service.  

After carefully considering the evidence of record in light of the applicable law, the Board concludes that severance of service connection for left knee replacement was proper.

As set forth above, in order to sever service connection, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous, i.e. either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  

In the instant case, it is clear that the correct facts, as they were known at the time, were not before the RO at the time of the June 2010 rating decision which granted service connection for the left knee replacement.  First, the appellant had in his possession highly significant clinical evidence relating to a post-service December 2004 knee injury, including medical opinions expressly relating his left knee replacement to that December 2004 injury, as well as medical opinions expressly relating his left knee replacement to his 1970 pre-service knee injury and surgery.  Significantly, none of this withheld evidence contained any indication that the appellant's left knee replacement was related to an in-service injury or aggravation.  

The Board notes that the appellant also had in his possession a large number of documents relating to worker's compensation litigation, reportedly contained in a file which was "about 2 inches thick" as of 2007.  These records show that the appellant sought for many years to establish that his December 2004 left knee injury was the cause of his left knee replacement.  The Board further observes that the appellant withheld those records from the RO in 2010, despite a clear request that he provide VA with "any" records relating to his left knee disability.  Instead, he only submitted selected records that painted a much different etiological picture.  

In addition to withholding these clinical and worker's compensation records, the Board notes that, at his May 2010 VA medical examination, the appellant did not disclose his December 2004 injury when reporting his medical history to the VA examiner.  Instead, he reported that he had had ongoing problems with his left knee since the in-service re-injury.  As set forth above, however, the newly received records contain a starkly different medical history.  Indeed, at a March 2008 Independent Medical Examination performed in connection with his worker's compensation claim, the appellant reported that he had undergone an open meniscectomy at the age of 17 and that he did "very well after that" until 2000, when he started to notice a gradual onset of pain and swelling in the left knee.  

The appellant has recently claimed that he did not report his worker's compensation injury to the VA examiner because Dr. W. had "made it clear that the [December 2004] injury was a pre-existing injury, so I assumed that it wasn't relevant to my case with the VA."  However, the Board does not find this assertion persuasive.   First, although Dr. W. had concluded that that the appellant's December 2004 injury was not the cause of his left knee replacement, he also concluded that the cause of the appellant's total knee replacement was his 1970 pre-service knee injury and meniscectomy, which was a fact that was highly relevant to the appellant's VA claim.  Moreover, as set forth above, the appellant also had in his possession opinions from other physicians who had concluded that the appellant's left total knee replacement was related to his December 2004 on-the-job knee injury, yet he chose to withhold that those opinions as well.  

Second, the Board notes that, at his July 2016 hearing, the appellant appeared to suggest that it was not a conscious choice to withhold this relevant medical history.  Indeed, he testified that he could not even recall whether the May 2010 examiner asked him specifically about a post-service injury.  The Board notes that misrepresentation of a material fact, whether an intentional misrepresentation or a failure to disclose pertinent facts, casts doubt on his credibility.  Nevertheless, regardless of the reason, it remains clear that the correct facts, as they were known at the time, were not before the adjudicator.  

In addition, the Board finds it significant that, over the course of a multi-year litigation effort to obtain worker's compensation benefits, the appellant never once mentioned an in-service left knee injury even though he was examined on multiple occasions.  

Based on the foregoing, the Board finds it to be undebatable that the correct facts, as they were known at the time, were not before the RO at the time of the June 2010 rating decision.  Moreover, the Board finds that the appellant's withholding of this evidence was outcome determinative and manifestly changed the outcome of the decision.  As noted, once the complete information regarding the appellant's medical history was obtained, a VA examiner concluded in April 2011 that the appellant's preexisting left knee disability had not been aggravated during service and that his post-service left knee replacement was not causally related, either in whole or in part, to the in-service injury.  Moreover, the examiner made it clear that the change in opinion from the May 2010 VA examination was the sole result of the newly received knowledge and clinical records that had been omitted at the time of the prior examination.  

The Board further finds that the record on appeal otherwise contains no basis upon which to award service connection for the left knee replacement.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

In this case, the record clearly and unmistakably establishes that service connection for left knee disability is not warranted.  As set forth above, the record documents that the appellant had a preexisting left knee disability at service entry, to include moderately severe degenerative joint disease, as a result of a May 1970 meniscal injury which required surgery.  Although in-service records document episodic left knee symptoms following a twisting injury, the most probative evidence shows that the underlying condition did not increase during service.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (holding that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened).  In this regard, x-ray studies conducted in March 1976, shortly prior to the appellant's separation from service, document degenerative arthritis of the medial compartment of the left knee, which the examiner specifically attributed to the pre-service meniscal injury and medial meniscectomy in 1970.  Moreover, that examiner expressly characterized the arthritis as moderate, indicating that the underlying condition had not increased in severity from the level of arthritis noted at entry.

Moreover, in April 2011, a VA physician reviewed the entire record and concluded that that the appellant's left knee disability (degenerative changes, status post meniscal tear), which had preexisted service had not been aggravated in service, including as a result of the in-service twist/strain injury.  The examiner explained that, according to evidence contained in service treatment records, it was clear that the appellant's in-service knee issues were temporary aggravations of the underlying, preexisting knee condition.  

In reaching this decision, the Board has considered the May 2010 VA medical examination report in which the examiner concluded that it was at least as likely as not that the appellant's preexisting left knee disability had been permanently aggravated in service beyond the natural progression of the disease.  The Board, however, assigns this opinion no probative value.  First, as discussed in detail above, the opinion was not based on an accurate factual premise.  The examiner did not have the benefit of the knowledge of the appellant's post-service left knee injury, nor did she have an accurate picture of the appellant's post-service knee symptoms.  As noted, the appellant advised the examiner that he had experienced left knee symptoms since his in-service reinjury.  As set forth above, however, on another occasion in the course of seeking worker's compensation benefits following the December 2004 knee injury, he reported that he had done "very well" and was asymptomatic until approximately 2000.  

The Board further notes that the May 2010 VA examiner indicated that she was unable to determine whether the osteoarthritis shown in service was a progression of the preexisting injury or a result of the in-service injury without resorting to mere speculation.  Under these circumstances, the Board concludes that the May 2010 VA medical opinion is of no probative value.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board has also considered the July 2015 memorandum from Dr. C.B indicating that the appellant's left knee disability was aggravated during service, as evidenced by a March 1976 entry in which the examiner referred to "probably some slight lipping seen in lateral tibial plateau."  The Board, however, assigns no probative value to Dr. C.B.'s opinion, as it is also based on an inaccurate factual premise and contains errors.  For example, the medical record cited by Dr. C.B. is actually dated in March 1975 and not March 1976 as he noted.  He also asserted, in support of his conclusion that the appellant's left knee disability was aggravated during service, that the appellant "did not enetr [sic] with a profile thus he [sic] knee worsened."  As set forth above, however, the appellant's military enlistment examination report clearly documents that he was assigned an L2 profile at entry.  Dr. C.B. also notes that the appellant sustained a left knee twisting injury in 1974, which likely caused a lateral compartment injury "as twisting injuries are know [sic] to injury [sic] knees."  The Board finds that such circular reasoning also does not support the conclusion that Dr. C.B. reached.  

On the other hand, the Board assigns great probative weight to the April 2011 VA medical opinion.  As noted, after examining the complete record, that physician concluded that that the appellant's preexisting left knee degenerative changes, status post meniscal tear, were not aggravated in service, including as a result of the in-service twist/strain injury.  The examiner explained that, according to evidence contained in the service treatment records, the appellant's in-service injuries were relatively mild, self-limited, and required simple medical treatment (no surgery or narcotics) and limitation of duties.  He was able to complete the remainder of his service obligation with no disability severance pay and no bar or limitation to possible future enlistment.  As a result, the examiner indicated that the in-service knee issues were temporary aggravations of the underlying, preexisting knee condition.  The Board finds the examiner's opinion to be well-reasoned, well supported, and consistent with the record, and it far outweighs the opinions provided by Dr. C.B and the May 2010 VA examiner, for the reasons discussed above.  Thus, the Board finds that the most probative evidence of record establishes that the appellant's preexisting left knee injury was not aggravated by service.  

The fact remains that there is no probative evidence of record which indicates that the appellant's December 2008 total left knee replacement can be attributed to any in-service incident or aggravation.  In this regard, the Board has considered the February 2010 letter from Dr. T.S. suggesting that the appellant's in-service left knee injury led to his total knee replacement, but finds it to be of no probative value.  As delineated in detail above, Dr. T.S. also provided the appellant with multiple letters to the worker's compensation office clearly stating that the appellant's left knee replacement had been necessitated by his December 2004 on-the-job injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations).  However, during the following month, the appellant provided a February 2010 letter from Dr. T.S indicating that "[b]ased on my understanding of [the appellant's] current medical condition and past history of an injury that occurred to the left knee while in the military in the 1970s, I believe it is likely that the problems he sustained during that injury has [sic] led to numerous clinical problems, altered gait and pain."  

Indeed, but for the letters from Dr. T.S. and the May 2010 VA medical opinion based on an inaccurate factual premise, as delineated in detail above, each medical opinion of record either concludes that the appellant's left knee replacement was necessitated by his December 2004 on-the-job left knee injury or by his May 1970 left knee injury and surgery.  The probative evidence does not attribute the appellant's left knee replacement to the aggravation of his preexisting left knee disability.  Indeed, the April 2011 VA medical opinion, which the Board has determined to be highly probative, makes clear that the appellant's in-service left knee twisting injury did not contribute, either in whole or in part, to the left total knee replacement.  

In light of the current record which clearly and unmistakable establishes that the appellant's left knee replacement is due to either his 1970 left knee injury and surgery or his December 2004 on-the-job left knee injury, and in the absence of any probative evidence linking his left knee replacement to service, the record contains no basis upon which to award service connection for left knee replacement.  

Under these circumstances, the Board finds that the evidence of record compels the conclusion that the criteria for service connection for left knee replacement are not met.  For these reasons, the Board concludes that severance in this case was proper.  The record shows that the June 2010 rating decision contained undebatable errors of fact which, had they not been made, would have led to a materially different outcome and that the appellant's left knee replacement was clearly and unmistakably not related to aggravation of his preexisting left knee disability.  Stallworth, 20 Vet. App. at 488.  






ORDER

Restoration of service connection for left knee replacement is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


